Spruance, J.:
If this man already has a manufacturer’s license it gives him all the privileges enjoyed ordinarily by brewers. He has a right to sell the product of his manufacture.
Lobr, C. J.:
If he has taken out a manufacturer’s license, he is not bound to take out a vendor’s license.
Mr. Hayes:—If your Honors will turn to page 410 of the Revised Code, you will find that Section 1 of the act, entitled, “ An act regulating the sale of intoxicating liquors, provides :
“That no person, by himself, his agent, or servant, directly or *285indirectly, shall sell any intoxicating liquors except as herein provided.” Then it provides for a license. We only want to comply with the law. It has been decided in this State that beer is not a spiritous liquor, but a malt liquor.
Spruance, J.:—If the party has a licence to manufacture beer it means that he has a license to sell it. He has whatever privilege that license grants. The latter part of Section 1, on page 70 of the Revised Code, seems to remove all doubt as to the right of the manufacturer to sell his product.
Application refused.